EXHIBIT 10.6

EMPLOYMENT AGREEMENT
As Amended and Restated
            THIS AGREEMENT, is entered into this 1st day of January 2006,
("Effective Date") by and between American Bank of New Jersey (the "Savings
Bank") and Catherine M. Bringuier (the "Executive").
WITNESSETH
            WHEREAS, the Executive has heretofore been employed by the Savings
Bank as the Senior Vice President and Chief Lending Officer and is experienced
in all phases of the business of the Savings Bank; and

            WHEREAS, the parties have previously entered into an Employment
Agreement, dated January 1, 2003, ("Prior Agreement"); and

            WHEREAS, the Savings Bank wishes to be assured of the Executive's
continued active participation in the business of the Savings Bank and wishes to
make certain revisions to such Prior Agreement.

            NOW, THEREFORE, in consideration of the covenants and the mutual
agreements herein contained, the parties hereby agree as follows:

            1.        Employment. The Savings Bank hereby employs the Executive
in the capacity of Senior Vice President and Chief Lending Officer. The
Executive hereby accepts said employment and agrees to render such
administrative and management services to the Savings Bank and American Bancorp
of New Jersey, Inc. the parent holding company of the Savings Bank ("Parent") as
are currently rendered and as are customarily performed by persons situated in a
similar executive capacity. The Executive shall promote the business of the
Savings Bank and Parent. The Executive's other duties shall be such as the Board
of Directors for the Savings Bank (the "Board of Directors" or "Board") may from
time to time reasonably direct, including normal duties as an officer of the
Savings Bank.

            2.        Term of Agreement. The term of this Agreement shall be for
the period commencing on the Effective Date and ending December 31, 2006
thereafter ("Term"). Additionally, on, or before, each annual anniversary date
from the Effective Date, the Term of this Agreement shall be extended for up to
an additional one year period beyond the then effective expiration date upon a
determination and resolution of the Board of Directors that the performance of
the Executive has met the requirements and standards of the Board, and that the
Term of such Agreement shall be extended. References herein to the Term of this
Agreement shall refer both to the initial term and successive terms.





1

Next Page

--------------------------------------------------------------------------------




            3.        Compensation, Benefits and Expenses.

                       (a)        Base Salary. The Savings Bank shall compensate
and pay the Executive during the Term of this Agreement a minimum base salary at
the rate of $144,130 per annum ("Base Salary"), payable in cash not less
frequently than monthly; provided, that the rate of such salary shall be
reviewed by the Board of Directors not less often than annually, and the
Executive shall be entitled to receive increases at such percentages or in such
amounts as determined by the Board of Directors.

                       (b)        Discretionary Bonus. The Executive shall be
entitled to participate in an equitable manner with all other senior management
employees of the Savings Bank in discretionary bonuses that may be authorized
and declared by the Board of Directors to its senior management executives from
time to time. No other compensation provided for in this Agreement shall be
deemed a substitute for the Executive's right to participate in such
discretionary bonuses when and as declared by the Board.

                       (c)        Participation in Benefit and Retirement Plans.
The Executive shall be entitled to participate in and receive the benefits of
any plan of the Savings Bank or its Parent which may be or may become applicable
to senior management relating to pension or other retirement benefit plans,
profit-sharing, stock options or incentive plans, or other plans, benefits and
privileges given to employees and executives of the Savings Bank or its Parent,
to the extent commensurate with her then duties and responsibilities, as fixed
by the Board of Directors of the Savings Bank or its Parent.

                       (d)        Participation in Medical Plans and Insurance
Policies. The Executive shall be entitled to participate in and receive the
benefits of any plan or policy of the Savings Bank which may be or may become
applicable to senior management relating to life insurance, short and long term
disability, medical, dental, eye-care, prescription drugs or medical
reimbursement plans. Additionally, Executive's dependent family shall be
eligible to participate in medical and dental insurance plans sponsored by the
Savings Bank or Parent with 70% of the cost of such premiums paid by the Savings
Bank.

                       (e)        Vacations and Sick Leave. The Executive shall
be entitled to paid annual vacation leave in accordance with the policies as
established from time to time by the Board of Directors. The Executive shall
also be entitled to an annual sick leave benefit as established by the Board for
senior management employees of the Savings Bank. The Executive shall not be
entitled to receive any additional compensation from the Savings Bank for
failure to take a vacation or sick leave, nor shall she be able to accumulate
unused vacation or sick leave from one year to the next, except to the extent
authorized by the Board of Directors.

                       (f)        Expenses. The Savings Bank shall reimburse the
Executive or otherwise provide for or pay for all reasonable expenses incurred
by the Executive in furtherance of, or in connection with the business of the
Savings Bank or Parent, including, but not by way of limitation, automobile and
traveling expenses, and all reasonable entertainment expenses, subject to such
reasonable documentation and other limitations as may be established by the
Board of Directors of the Savings Bank. If such expenses are paid in the first
instance by the Executive, the Savings Bank shall reimburse the Executive
therefor. Expenses incurred by Executive on behalf of Parent shall be paid or
advanced by Parent or reimbursed by Parent to the Savings Bank.





2

Next Page

--------------------------------------------------------------------------------




                       (g)        Changes in Benefits. The Savings Bank shall
not make any changes in such plans, benefits or privileges previously described
in Section 3(c), (d) and (e) which would adversely affect the Executive's rights
or benefits thereunder, unless such change occurs pursuant to a program
applicable to all executive officers of the Savings Bank and does not result in
a proportionately greater adverse change in the rights of, or benefits to, the
Executive as compared with any other executive officer of the Savings Bank.
Nothing paid to Executive under any plan or arrangement presently in effect or
made available in the future shall be deemed to be in lieu of the salary payable
to Executive pursuant to Section 3(a) hereof.

            4.        Loyalty; Noncompetition.

                       (a)        The Executive shall devote her full time and
attention to the performance of her employment under this Agreement. During the
term of the Executive's employment under this Agreement, the Executive shall not
engage in any business or activity contrary to the business affairs or interests
of the Savings Bank or Parent.

                       (b)        Nothing contained in this Section 4 shall be
deemed to prevent or limit the right of Executive to invest in the capital stock
or other securities of any business dissimilar from that of the Savings Bank or
Parent, or, solely as a passive or minority investor, in any business.

            5.        Standards. During the term of this Agreement, the
Executive shall perform her duties in accordance with such reasonable standards
expected of executives with comparable positions in comparable organizations and
as may be established from time to time by the Board of Directors.

            6.        Termination and Termination Pay. The Executive's
employment under this Agreement shall be terminated upon any of the following
occurrences:

                       (a)        The death of the Executive during the term of
this Agreement, in which event the Executive's estate shall be entitled to
receive the compensation due the Executive through the last day of the calendar
month in which Executive's death shall have occurred.

                       (b)        The Savings Bank may terminate the Executive's
employment at any time with or without Just Cause within its sole discretion.
This Agreement shall not be deemed to give Executive any right to be retained in
the employment or service of the Savings Bank, or to interfere with the right of
the Savings Bank to terminate the employment of the Executive at any time, but
any termination by the Savings Bank other than termination for Just Cause shall
not prejudice the Executive's right to compensation or other benefits under the
Agreement. The Executive shall have no right to receive compensation or other
benefits for any period after termination for Just Cause. The Savings Bank may
within its sole discretion, acting in good faith, terminate the Executive for
Just Cause and shall notify such Executive accordingly. Termination for "Just
Cause" shall include termination because of the Executive's personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order, or material breach of any provision of the
Agreement.

                       (c)        Except as provided pursuant to Section 9
hereof, in the event Executive's employment under this Agreement is terminated
by the Savings Bank without Just Cause during



3

Next Page

--------------------------------------------------------------------------------




the Term of this Agreement (including any renewal Term), the Savings Bank shall
be obligated to continue to pay the Executive: i) the salary provided pursuant
to Section 3(a) herein, up to the date of termination of the remaining Term of
this Agreement, but in no event for a period of less than one year from such
date of termination of employment; and ii) for the same minimum one year period,
the cost of Executive obtaining all health, life, disability and other benefits
which the Executive would be eligible to participate in during such period of
payment, based upon the benefit levels substantially equal to those being
provided Executive at the date of termination of employment. The provisions of
this Section 6(c) shall survive the expiration of this Agreement.

                       (d)        The voluntary termination by the Executive
during the term of this Agreement with the delivery of no less than 60 days
written notice to the Board of Directors, other than pursuant to Section 9(b),
in which case the Executive shall be entitled to receive only the compensation,
vested rights, and all employee benefits up to the date of such termination.

            7.        Regulatory Exclusions.

                       (a)        If the Executive is suspended and/or
temporarily prohibited from participating in the conduct of the Savings Bank's
affairs by a notice served under Section 8(e)(3) or (g)(1) of the FDIA (12
U.S.C. 1818(e)(3) and (g)(1)), the Savings Bank's obligations under the
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Savings
Bank may within its discretion (i) pay the Executive all or part of the
compensation withheld while its contract obligations were suspended and (ii)
reinstate any of its obligations which were suspended.

                       (b)        If the Executive is removed and/or permanently
prohibited from participating in the conduct of the Savings Bank's affairs by an
order issued under Sections 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance
Act ("FDIA") (12 U.S.C. 1818(e)(4) and (g)(1)), all obligations of the Savings
Bank under this Agreement shall terminate, as of the effective date of the
order, but the vested rights of the parties shall not be affected.

                       (c)        If the Savings Bank is in default (as defined
in Section 3(x)(1) of FDIA) all obligations under this Agreement shall terminate
as of the date of default, but this paragraph shall not affect any vested rights
of the contracting parties.

                       (d)        All obligations under this Agreement shall be
terminated, except to the extent determined that continuation of this Agreement
is necessary for the continued operation of the Savings Bank: (i) by the
Director of the Office of Thrift Supervision ("Director of OTS"), or his
designee, at the time that the Federal Deposit Insurance Corporation ("FDIC")
enters into an agreement to provide assistance to or on behalf of the Savings
Bank under the authority contained in Section 13(c) of FDIA; or (ii) by the
Director of the OTS, or his designee, at the time that the Director of the OTS,
or his designee approves a supervisory merger to resolve problems related to
operation of the Savings Bank or when the Savings Bank is determined by the
Director of the OTS to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by such action.





4

Next Page

--------------------------------------------------------------------------------




                       (e)        Notwithstanding anything herein to the
contrary, any payments made to the Executive pursuant to the Agreement, or
otherwise, shall be subject to and conditioned upon compliance with 12 USC
1828(k) and any regulations promulgated thereunder.

            8.        Disability. If the Executive shall become disabled or
incapacitated to the extent that she is unable to perform her duties hereunder,
by reason of medically determinable physical or mental impairment, as determined
by a doctor engaged by the Board of Directors, Executive shall receive
compensation and benefits in accordance with the terms of any plans or policies
of the Savings Bank relating to short and long term disability, rather than
pursuant to the Agreement. Such benefits shall be reduced by any benefits
otherwise provided to the Executive during such period under the provisions of
disability insurance coverage in effect for Savings Bank employees. Upon
returning to active full-time employment, the Executive's full compensation as
set forth in this Agreement shall be reinstated as of the date of commencement
of such activities. In the event that the Executive returns to active employment
on other than a full-time basis, then her compensation (as set forth in Section
3(a) of this Agreement) shall be reduced in proportion to the time spent in said
employment, or as shall otherwise be agreed to by the parties.

            9.        Change in Control.

                       (a)        Notwithstanding any provision herein to the
contrary, in the event of the involuntary termination of Executive's employment
during the term of this Agreement following any Change in Control of the Savings
Bank or Parent, or within twelve (12) months thereafter of such Change in
Control, absent Just Cause, Executive shall be paid an amount equal to the
product of two (2) times the Executive's "base amount" as defined in Section
280G(b)(3) of the Internal Revenue Code of 1986, as amended (the "Code") and
regulations promulgated thereunder. Said sum shall be paid in one (1) lump sum
as of the date of such termination of service, and such payments shall be in
lieu of any other future payments which the Executive would be otherwise
entitled to receive under Section 6 of this Agreement. Notwithstanding the
forgoing, all sums payable hereunder shall be reduced in such manner and to such
extent so that no such payments made hereunder, when aggregated with all other
payments to be made to the Executive by the Savings Bank or the Parent, shall be
deemed an "excess parachute payment" in accordance with Section 280G of the Code
and be subject to the excise tax provided at Section 4999(a) of the Code. The
term "Change in Control" shall refer to: (i) the sale of all, or a material
portion, of the assets of the Savings Bank or the Parent; (ii) the merger or
recapitalization of the Savings Bank or the Parent whereby the Savings Bank or
the Parent is not the surviving entity; (iii) a change in control of the Savings
Bank or the Parent, as otherwise defined or determined by the Office of Thrift
Supervision or regulations promulgated by it; or (iv) the acquisition, directly
or indirectly, of the beneficial ownership (within the meaning of that term as
it is used in Section 13(d) of the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder) of twenty-five percent (25%) or more of
the outstanding voting securities of the Savings Bank or the Parent by any
person, trust, entity or group. The term "person" means an individual other than
the Executive, or a corporation, partnership, trust, association, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization or any other
form of entity not specifically listed herein. The provisions of this Section
9(a) shall survive the expiration of this Agreement occurring after a Change in
Control.

                       (b)        Notwithstanding any other provision of this
Agreement to the contrary, Executive may voluntarily terminate her employment
during the term of this Agreement following a Change in Control of the Savings
Bank or Parent, or within twelve (12) months following such Change in Control,
and upon the occurrence, or within 120 days thereafter, of any of the following
events, which have not been consented to in advance by the Executive in writing:
(i) if Executive



5

Next Page

--------------------------------------------------------------------------------




would be required to move her personal residence or perform her principal
executive functions more than forty (40) miles from the Executive's primary
office as of the signing of this Agreement; or (ii) if the Savings Bank should
fail to maintain Executive's base compensation in effect as of the date of the
Change in Control and the existing employee benefits plans, including material
fringe and retirement plans. Upon such voluntary termination of employment by
the Executive in accordance with this subsection, Executive shall thereupon be
entitled to receive the payments described in Section 9(a) of this Agreement.
The provisions of this Section 9(b) shall survive the expiration of this
Agreement occurring after a Change in Control.

            10.       Withholding. All payments required to be made by the
Savings Bank hereunder to the Executive shall be subject to the withholding of
such amounts, if any, relating to tax and other payroll deductions as the
Savings Bank may reasonably determine should be withheld pursuant to any
applicable law or regulation.

            11.      Successors and Assigns.

                       (a)        This Agreement shall inure to the benefit of
and be binding upon any corporate or other successor of the Savings Bank or
Parent which shall acquire, directly or indirectly, by merger, consolidation,
purchase or otherwise, all or substantially all of the assets or stock of the
Savings Bank or Parent.

                       (b)        Since the Savings Bank is contracting for the
unique and personal skills of the Executive, the Executive shall be precluded
from assigning or delegating her rights or duties hereunder without first
obtaining the written consent of the Savings Bank.

            12.       Amendment; Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, signed by the Executive and such officer or officers as
may be specifically designated by the Board of Directors of the Savings Bank to
sign on its behalf. No waiver by any party hereto at any time of any breach by
any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

            13.       Governing Law. The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the United
States where applicable and otherwise by the substantive laws of the State of
New Jersey.

            14.       Nature of Obligations. Nothing contained herein shall
create or require the Savings Bank to create a trust of any kind to fund any
benefits which may be payable hereunder, and to the extent that the Executive
acquires a right to receive benefits from the Savings Bank hereunder, such right
shall be no greater than the right of any unsecured general creditor of the
Savings Bank.





6

Next Page

--------------------------------------------------------------------------------




            15.       Headings. The section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

            16.       Severability. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which shall remain in full force and effect.

            17.       Arbitration. Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled exclusively
by arbitration in accordance with the rules then in effect of the district
office of the American Arbitration Association ("AAA") nearest to the home
office of the Savings Bank, and judgment upon the award rendered may be entered
in any court having jurisdiction thereof, except to the extent that the parties
may otherwise reach a mutual settlement of such issue. The provisions of this
Section 17 shall survive the expiration of this Agreement.

            18.       Confidential Information. The Executive acknowledges that
during her employment she will learn and have access to confidential information
regarding the Savings Bank and the Parent and its customers and businesses
("Confidential Information"). The Executive agrees and covenants not to disclose
or use for her own benefit, or the benefit of any other person or entity, any
such Confidential Information, unless or until the Savings Bank or the Parent
consents to such disclosure or use or such information becomes common knowledge
in the industry or is otherwise legally in the public domain. The Executive
shall not knowingly disclose or reveal to any unauthorized person any
Confidential Information relating to the Savings Bank, the Parent, or any
subsidiaries or affiliates, or to any of the businesses operated by them, and
the Executive confirms that such information constitutes the exclusive property
of the Savings Bank and the Parent. The Executive shall not otherwise knowingly
act or conduct herself (a) to the material detriment of the Savings Bank or the
Parent, or its subsidiaries, or affiliates, or (b) in a manner which is inimical
or contrary to the interests of the Savings Bank or the Parent. Notwithstanding
anything herein to the contrary, failure by the Executive to comply with the
provisions of this Section may result in the immediate termination of the
Agreement within the sole discretion of the Savings Bank, disciplinary action
against the Executive taken by the Savings Bank, including but not limited to
the termination of employment of the Executive for breach of the Agreement and
the provisions of this Section, and other remedies that may be available in law
or in equity.

            19.       Compliance with Section 409A of the Code. Not withstanding
anything herein to the contrary, any payments to be made in accordance with
Sections 6 or 9 of the Agreement shall not be made prior to the date that is 183
calendar days from the date of termination of employment of the Executive if it
is determined by the Savings Bank or the Parent in good faith that such payments
to be made to such Executive are subject to the limitations set forth at Section
409A of the Code and regulations promulgated thereunder, and payments made in
advance of such date would result in the requirement for the Executive to pay
additional interest and taxes to be imposed in accordance with Section
409A(a)(1)(B) of the Code.

            20.       Entire Agreement. This Agreement together with any
understanding or modifications thereof as agreed to in writing by the parties,
shall constitute the entire agreement between the parties hereto.















7

Next Page

--------------------------------------------------------------------------------




            IN WITNESS WHEREOF, the parties have executed this Agreement on the
date first hereinabove written.





AMERICAN BANK OF NEW JERSEY
 
 
By: /s/ W. George Parker

--------------------------------------------------------------------------------

W. George Parker
Chairman
 
  ATTEST:
 
 
  /s/ Kathleen Walsh

--------------------------------------------------------------------------------

Sectretary


 
 
WITNESS:
 
 
  /s/ Kathleen Walsh

--------------------------------------------------------------------------------

/s/ Catherine M. Bringuier

--------------------------------------------------------------------------------

Catherine M. Bringuier
Executive























8

End.

--------------------------------------------------------------------------------